Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “excludes oil-based excipients separate of the non-ionic surfactant, and any additional solvent and/or co solvent.” It is not clear as to the meaning of “oil-based excipients separate of
Claim 3recites: “wherein the cannabinoids dissolved in the solvent system comprise at least 80% by weight of the oral cannabinoid formulation.” Claim 8 further recite 85%.  It is not clear if the 80% or 85% refers to the amounts of cannabinoid in the oral formulation, or it defines that  80% or 85% of the cannabinoid in the formulation is dissolved in the solvent system?
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-20, 23, 27, 31, 37, 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Winnicki (US 2013/0089600 A1) in view of Yang et al. (CN 103110582 A, 2013), Lazzari et al. (“Antinociceptive activity of ∆9-tetrahydrocannabinol non-ionic microemulsions,” International J. Pharmaceutics,  2010, Vol. 393, pp 238-243). Singh et al. (US 2016/0346235 A1) and applicants’ admission.
Claims construction: for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. Thus,  “consisting essentially of” herein is construed as comprising”.  
Winnicki teaches a stable liposomal and micelle formulation of cannabinoids. See, the abstract. Expressly disclosed cannabinoids includes cannabidiol, dronabinol etc. See, particularly, paragraphs [0012]. Sugar may be added to the composition. (paragraph [0022]). Winniki discloses that Pure Cannabinoids or cannabinoid extracts are dissolved in a water 
Winnicki does not teach expressly the employment of the particular non-ionic surfactant recited herein, such as “macrogoglycerol hydroxystearate” (aka polyoxyl castor oil, PEG hydrogenated castor oil, Cremophor RH 40), the particular amounts/concentration of cannabinoid and non-ionic surfactant, or the specific excipients as recited in claims 41.   
Yang et al. teach a microemulsion pharmaceutical preparation containing a cannabinol compound. The micro-emulsion comprises the following components in percentage by weight: (a), 0.01wt%-30wt% of the cannabinol compound; (b), 0.01wt%-30wt% of oil phase, wherein 
-60wt% of surfactant, wherein the surfactant is selected from one or more of polyoxyethylene ether castor oil, polyoxyethylene hydrogenated castor oil, poloxamer, fatty acid polyethylene glycol glyceride, polyoxyethylene dehydrated sorbitol aliphatic ester and phospholipid; (d), 0.01wt%-40wt% of cosurfactant, wherein the cosurfactant. is selected from one or more of alcohol, propylene glycol, isopropyl alcohol, polyethylene glycol, dimethyl isosorbide, isopropenyl carbonate, diethylene glycol monoethyl ether, tetrahydrofuran polyglycol ether and glycerol; and the balance being water or deionized water. See, particularly, the abstract. 
	Lazzari et al. teach ∆9-tetrahydrocannabinol/non-ionic microemulsions, wherein the non-ionic surfactant used  is a commercial product Solutol® HS15 (aka Kolliphor  HS 15, polyoxyl 15 hydroxylstearate, macrogol 15 hydroxylstearate). An exemplary composition comprises 0.19 Wt. % of ∆9-tetrahydrocannabinol and 2.51 wt. % of HS15. See, page 239, the left column.  Composition with various ratio of HS15/∆9 have been test, composition with the ratio 90:10 to 96:4  have been shown to be stable. See, tables 1-2 at pages 241242. A phase diagram has been developed for the particular non-ionic surfactant. See, Fig. 2 at page 240. 
	Singh et al. teaches that particularly excipients recited herein are known pharmaceutical excipients for their respective functions: sucralose as sweetening agent (paragraph [0072]); peppermint as flavors (paragraph [0073]); methyl, propyl paraben as preservatives (paragraphs [0077]); ascorbic acid as antioxidant (paragraph [0078]); or as organic acid (paragraph [0067]). Applicants admitted on the record that the particular non-ionic surfactant: Kolliphor ® RH40 is the commercial name for macrogolglycerol hydroxystearate and is used as non-ionic oil-in water 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make an oral aqueous formulation of cannabinoids with the particular non-ionic surfactant recited herein, such as “macrogolglycerol hydroxystearate” (aka polyoxyl castor oil, PEG hydrogenated castor oil, Cremophor RH 40) as the amphipathic agent (surfactant), the particular amounts/concentration of cannabinoid and non-ionic surfactant herein, the specific excipients as recited in claims 41, and with little or no other co-solvent.
A person of ordinary skill in the art would have been motivated to make an oral aqueous formulation of cannabinoids with the particular non-ionic surfactant recited herein, such as “macrogoglycerol hydroxystearate” (aka polyoxyl castor oil, PEG hydrogenated castor oil, Cremophor RH 40) as the amphipathic agent (surfactant), the particular amounts/concentration of cannabinoid and non-ionic surfactant, the specific excipients as recited in claims 41, and with little or no other co-solvent because cannabinoids, particularly cannabidiol, have been known to be formulated into an oral aqueous dosage form with a surfactant wherein the cannabidiol is incorporated within micelles, and the non-ionic surfactants herein have been known as suitable pharmaceutical excipients and used for solubilizing cannabinoids in aqueous composition in various concentration. The further employment of other old and well-known excipients, such as preservatives, sweetener, antioxidant, taste masking agents, flavors and co-solvent would have been obvious as such excipients have been known for their benefit in oral dosage forms and the particular excipients recited herein are old and well-known for their respective function/properties in pharmaceutical composition. Further, the optimization of a result effective In re Boesch and Slaney (CCPA) 204 USPQ 215. The employment of the cannabinoid composition for treatment of the diseases herein recited , such as  anxiety would have been obvious as the cannabinoid oral composition has been known for treatment of such diseases. As to claims 6 and 7, reciting micelles and their diameter, since the prior art do not teach or suggest the employment of lipophilic co-solvent for dissolving the lipophilic cannabinoids with the non-ionic surfactant herein, micelles would have been expected to be the form for solubilizing cannabinoids with the non-ionic surfactant, which are in size of nanometers. With respect to claim 46, requiring the  preparation of the oil phase (surfactant+ cannabinoid) and aqueous phase (water and other water soluble ingredients) before mixing the two phases, such steps would have been obvious since dissolving ingredients with suitable carrier/solvent would have been within the purview of ordinary skill in the art. Further, it has been well-settled that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627